Citation Nr: 0903559	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  08-06 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for claimed sleep apnea.  



ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk



INTRODUCTION

The veteran had active military service from June 1986 
through June 2006.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2007 RO rating decision.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The currently demonstrated obstructive sleep apnea is 
shown as likely as not to have had its clinical onset during 
his extensive period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by sleep apnea is due to disease or 
injury that was incurred in active service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303  (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given the fully favorable action taken 
hereinbelow, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

A careful review of the service treatment record shows no 
complaints or findings of sleep apnea during his extensive 
period of active service.  

The VA outpatient treatment records show that he was seen in 
February 2007 when a sleep study revealed findings of 
moderate obstructive sleep apnea.  Other unidentified records 
appear to refer to a sleep study that was performed in April 
2007.  

As noted, the veteran has been diagnosed with sleep apnea.  
However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).   

Significantly, in this case, the record includes a June 2007 
lay statement from the veteran's wife who asserts that, in 
knowing the veteran since December 2004, she had observed his 
having abnormal breathing patterns while sleeping.  She noted 
that he stopped breathing sometimes, that his snoring could 
be unbearably loud, and that he seemed to be fighting for 
oxygen when he slept.  

The Board notes that a layperson can certainly provide an 
eyewitness account of a veteran's visible symptoms.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, a lay 
person is not considered capable of opining, however 
sincerely, in regard to causation of a disability.  Routen v. 
Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. 
West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 
404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In this case, the Board finds the lay statements of the 
veteran and his wife to be credible for the purpose of 
establishing the onset of symptoms during service that were 
consistent with those noted shortly after his retirement from 
service and competently identified as being due to sleep 
apnea.  

Thus, the Board finds, in agreeing with the veteran's lay 
statements, that the claimed sleep apnea initially diagnosed 
about eight months after service as likely as not had its 
clinical onset during that period of active duty that 
extended for over twenty years.  

As the evidence is shown to be in relative equipoise, service 
connection for sleep apnea is warranted by resolving all 
reasonable doubt in favor of the veteran.  



ORDER

Service connection for sleep apnea is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


